 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
      XAVIER NAILING,                         Case No. 2:19-cv-08897-AB-JC
11
                           Plaintiff,
12
                    v.
13                                            ORDER ACCEPTING FINDINGS,
                                              CONCLUSIONS, AND
14    DONNA NAVARRO and                       RECOMMENDATIONS OF UNITED
      CARLOS VAN NATTER,                      STATES MAGISTRATE JUDGE
15
                                              [DOCKET NOS. 45, 50]
16                        Defendants.
17
           The Court has conducted the review required by 28 U.S.C. § 636 and accepts
18
     the findings, conclusions and recommendation of the Magistrate Judge reflected in
19
     the May 17, 2021 Report and Recommendation of United States Magistrate Judge
20
     (“Report and Recommendation”).
21
           IT IS HEREBY ORDERED:
22
           1.    Plaintiff’s Request for Judicial Notice is denied;
23
           2.    Defendants’ Request for Judicial Notice is granted and Defendants’
24
                 Motion to Dismiss is granted to the extent it seeks dismissal of the
25
                 First Amended Complaint for failure to state a claim;
26
27
28
 1          4.      the First Amended Complaint is dismissed with leave to amend;
 2          5.      Within fourteen (14) days of the date of this Order, plaintiff shall do
 3                  one of the following:
 4                  (a) file a Second Amended Complaint which cures the pleading
 5                  defects identified in the Report and Recommendation;1
 6                  (b) file a Notice of Dismissal which will result in the voluntary
 7                  dismissal of this action without prejudice; or
 8                  (c) file a Notice of Intent to Stand on First Amended Complaint,
 9                  indicating plaintiff’s intent to stand on the First Amended Complaint
10                  despite the pleading defects described in the Report and
11                  Recommendation, which may result in the dismissal of this action in
12                  its entirety based upon such defects.
13          Plaintiff is cautioned that his failure timely to file a Second Amended
14 Complaint, a Notice of Dismissal, or a Notice of Intent to Stand on First
15 Amended Complaint may be deemed his admission that amendment is futile,
16 and may result in the dismissal of this action with or without prejudice on the
17 grounds set forth in the Report and Recommendation, on the ground that
18 amendment is futile, for failure diligently to prosecute and/or for failure to
19 comply with this Order.
20
21          1
              Any Second Amended Complaint must: (a) be labeled “Second Amended Complaint”;
22   (b) be complete in and of itself and not refer in any manner to the original or First Amended
     Complaint – i.e., it must include all claims on which plaintiff seeks to proceed (Local Rule 15-
23   2); (c) contain a “short and plain” statement of each claim for relief “showing that [plaintiff] is
24   entitled to relief” (Fed. R. Civ. P. 8(a)); (d) make each allegation “simple, concise and direct”
     and contain factual allegations in clear short, concise, numbered paragraphs, each “limited as far
25   as practicable to a single set of circumstances” (Fed. R. Civ. P. 8(d)(1), 10(b)); (e) set forth
     clearly the sequence of events giving rise to the claim(s) for relief; (f) reflect which claims are
26   brought against which defendant(s) in which capacity and allege specifically what each
27   defendant did and how that individual’s conduct specifically violated plaintiff’s civil rights; and
     (g) not add defendants or claims that are not related to the claims asserted in the original or First
28   Amended Complaint.

                                                       2
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
 2 plaintiff and counsel for defendants.
 3        IT IS SO ORDERED
 4
     DATED: _____________
             June 30, 2021          ________________________________________
 5
                                    HONORABLE ANDRE BIROTTE JR. UNITED
 6                                  STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           3
